Citation Nr: 1109336	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from August 18, 2006 to July 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cervical spine disability and entitlement to a TDIU rating.  In May 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2010, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In May 2010, the Board granted service connection for a cervical spine disability and remanded the matter of entitlement to a TDIU rating for additional development.  A May 2007 rating decision implemented the Board's grant of service connection for a cervical spine disability, rated 10 percent, effective July 26, 2006, and rated 20 percent, effective June 16, 2008.


FINDINGS OF FACT

1. From August 18, 2006 to July 12, 2007, the Veteran's service-connected disabilities (lumbar spine disability, rated 60 percent; cervical spine disability, rated 10 percent; tinnitus, rated 10 percent; left foot stress fracture, rated 0 percent; and left ear hearing loss, rated 0 percent) were rated 70 percent combined.

2. From August 18, 2006 to July 12, 2007, the Veteran's service-connected disabilities were not shown to be of such nature and severity as to have precluded him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for TDIU are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An additional letter in August 2006 also informed him of effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in February 2007, August 2010, and in September 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, this matter was remanded in May 2010 for a VA examination to assess the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  This action was completed on remand.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

As an initial matter, the Board notes that the evidence shows that from May 1995 to August 18, 2006, the Veteran was employed as a corrections officer.  See VA Form 21-4192 (employment information from Waukesha County Sheriff's Department).  He was then unemployed for a period of time, before starting his current employment on July 12, 2007.  At the March 2010 Travel Board hearing, the Veteran clarified/confirmed that he was seeking a TDIU rating for only that period when he was unemployed from August 18, 2006 to July 12, 2007.  Accordingly, this is the period for consideration herein.

From August 18, 2006 to July 12, 2007, the Veteran's service-connected disabilities and respective ratings were: lumbar spine disability, rated 60 percent; cervical spine disability, rated 10 percent; tinnitus, rated 10 percent; left foot stress fracture, rated 0 percent; and left ear hearing loss, rated 0 percent.  The combined rating for these disabilities was 70 percent.  38 C.F.R. § 4.25.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were met.

To establish entitlement to TDIU from August 18, 2006 to July 12, 2007, however, it must also be shown that, due to service-connected disabilities alone, the Veteran was unable to secure or pursue substantially gainful employment.  The preponderance of the evidence is against such a finding.

In August 2006, the Veteran submitted a formal claim for TDIU, and reported that although he was still working as a corrections officer for Waukesha County Sheriff's Department, he had last worked full time in December 2001.  Information received from Waukesha County Sheriff's Department in September 2006, noted that the Veteran had been employed from May 1995 to August 18, 2006, and that during his employment, he had been placed on light duty as a concession to his disability.

June 2006 to September 2007 VA treatment records show that in July 2006, the Veteran reported that he worked full time as a corrections officer but was presently on light duty.  He also indicated to his social worker that he was feeling stressed over possibly losing his job.  In November 2006, he reported to his psychologist that he had suffered from back pain for many years, and in early 2006, had been forced to resign as a corrections officer.  He further reported that he often worried about his finances and of his ability to properly care for his son.  

In January 2007, the Veteran reported that he was unable to work due to his back pain, and he was under serious financial strain.  Also in January 2007, he reported to his physical therapist that he had retired as a corrections officer because of his disability, and now cared for his 1-year old son at home.  In February 2007, he and his psychologist discussed the possibility of finding part-time work that would be manageable considering his back disability.  A week later, also in February 2007, he followed up with his psychologist and discussed employment options that he might be able to pursue, such as working as a security guard at a local college, working at a video rental store, or working in technical support.  It was agreed that he would pursue the security guard position.

In March 2007, the Veteran reported to his psychologist that his wife had decided to go back to school.  This meant he would have to stay at home to care for their son, and would not be able to find employment.  Also in March 2007, it was noted by the Veteran's social worker that he had quit working 6 months earlier due to his back problems and to stay home to care for his son.

In May 2007, the Veteran reported that he had been working with Vocational Rehabilitation to find employment, but was not sure that he would be able to work because of child care responsibilities.  In July 2007, he reported to his physical therapist that he might have found employment as a security guard at a local college, and was waiting to find out if he had been accepted.  

In a February 2007 letter from the Veteran's private chiropractor, J.A.S., he stated, "[The Veteran] suffers from an upper spinal chronic problem . . . Work, different duties all seem to accelerate his back problem.  At this time he told me that he had to stop working because of the pain."

On February 2007 VA examination, the Veteran reported that he had stopped working in August 2006 due to his back and neck pain, and noted that these symptoms had since improved.  He described having flare-ups of back pain once every two months, and stated that during these one-day periods of flare-ups, he used a cane and performed stretching exercises to alleviate the pain.  He also reported that he was currently staying at home, caring for his child, and indicated that once his child was old enough, he hoped to find alternative options for employment.  In the meantime, he had started a home jewelry business and attended a few trade shows.  

On physical examination, the Veteran was able to stand independently and ambulate without assistance or assistive devices.  He walked with a symmetrical gait and there was no evidence of a significant limp.  Ranges of motion exercises for the back revealed 70 degrees of forward flexion, and 30 degrees of extension, bilateral lateral bending, and bilateral rotation.  Ranges of motion exercises for the neck revealed 70 degrees of forward flexion, 45 degrees of extension, 35 degrees of bilateral lateral bending, and 60 degrees of bilateral rotation.  No changes were noted on repetitive testing, and neurological testing in the upper extremity revealed equal and symmetrical reflexes.  For the lower extremity, there was evidence of sensory loss along the lateral foot with decreased sensation in the lateral aspect of the foot extending up into the calf on the left.  

The February 2007 VA examiner noted that the Veteran was able to dress, bathe, and shower independently, although he had some difficulty holding up his arms to shave.  He was independent in household activities, such as cleaning and vacuuming, and careful when lifting heavy objects.  He had also curtailed certain activities, like running, moving furniture, and shoveling.  The Veteran reported he was able to sit for half an hour before needing to stand up and move around for about five minutes.  Based upon the foregoing, the examiner opined that the Veteran was "able to participate in sedentary to light duty activities."  He further instructed that the Veteran should be limited to lifting no more than 25 pounds, and only on an occasional basis.  He noted that the Veteran was able to sit for half an hour at times, and then should be allowed to change positions and move around before resuming sitting.  He also advised the Veteran to avoid jobs requiring repetitive bending or lifting, and to always use good body mechanics.  

On August 2010 VA examination, the examiner conducted a physical examination to determine the current severity of the Veteran's service-connected lumbar spine disability, cervical spine disability, and left foot stress fracture.  He also reviewed the claims file, including the February 2007 VA examination report, and opined that from August 2006 to July 2007, the Veteran seemed to be "of at least average intelligence [and had] normal dexterity of the upper extremities during [this] period."  He added that there did not appear to be any hindrances to the Veteran being gainfully employed so long as his employment position accommodated his permanent restrictions.  He noted that the Veteran's current employer did accommodate his restrictions.

On September 2010 VA audiological evaluation, the Veteran reported that his hearing was essentially unchanged, although he had noticed increased difficulty in understanding his family at times, and stated that his hearing aid worked well, but might need some adjustment.  Mild to moderate mid-to-high frequency sensorineural hearing loss was diagnosed in both ears, and word recognition scores using the Maryland CNC word list was noted to be within normal limits for both ears.  After a review of the claims file, the examiner opined that the Veteran's left ear hearing loss was not of the type that would prevent him from performing most occupations.  He further indicated that the Veteran "would be able to work most manual labor jobs where hearing would not be a major factor in his employment."

The Veteran's argument for a TDIU rating from August 18, 2006 to July 12, 2007, is that he had to retire as a corrections officer because of his back and neck disabilities on August 18, 2006, and thereafter remained unemployed until July 12, 2007.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  

The evidence of record does not reflect that the Veteran's service-connected conditions alone were of such unusual and disabling nature so as to preclude him from securing or maintaining substantially gainful employment.  The February 2007, August 2010, and September 2010 VA examiners all opined that from August 18, 2006 to July 12, 2007, the Veteran's service-connected disabilities did not preclude him from employment.  In fact, each examiner concluded that the Veteran was capable of working jobs that accommodated his disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  There is no medical opinion to the contrary, as the February 2007 letter from the Veteran's private chiropractor only noted that different types of work duties accelerated his back problems, and that the Veteran had told him he stopped working because of his back pain.  The chiropractor did not, himself, opine that the Veteran would not be able to work because of his back problems.  

VA treatment records from June 2006 to September 2007 also show that after the Veteran retired as a corrections officer, he was encouraged to seek alternative employment opportunities that would accommodate his disabilities.  The Veteran agreed and, during this period, researched possible other employment opportunities and started a home jewelry business.  See February 2007 VA treatment records & February 2007 VA examination report.  Such evidence demonstrates that the Veteran believed himself capable of employment despite his service-connected disabilities.  That he was unable to secure employment until July 12, 2007, is explained by subsequent treatment records wherein he reported that he was unable to seek new employment because he had to stay home and care for his child.  See March 2007 and May 2007 VA treatment records.  This evidence shows the Veteran was not precluded from securing or maintaining substantially gainful employment because of his service-connected disabilities, but rather was hampered by his child care responsibilities.  As was explained above, the mere fact of unemployment or having difficulty in obtaining new employment is insufficient reason to warrant a TDIU rating.  See Van Hoose, 4 Vet. App. at 363.

Hence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unemployable from August 18, 2006 to July 12, 2007.  Since the schedular requirements are met under 38 C.F.R. § 4.16(a), extraschedular consideration under 38 C.F.R. § 4.16(b) as requested by the representative in January 2011 written arguments is not in order.  The benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to a TDIU rating from August 18, 2006 to July 12, 2007 is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


